DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David [US 20160148850 A1].
As per Claims 1 and 14, David teaches a method of generating predicted data for control or monitoring of a production process involving lithographic processing using a lithographic apparatus, to improve a parameter of interest, the method comprising:
obtaining context data associated with operation of the production process (input data can be upstream metrology measurements, or data from process equipment (such as temperatures and run times)); obtaining performance data associated with performance of a product of the production process (Para 43-46, such as film thickness and critical dimensions);
providing a context-to-performance model to generate predicted performance data based on labeling of the context data with performance data, wherein the context-to-performance model includes a learner performing semi-supervised labeling (Para 43 and 44, the algorithm can be a supervised learning algorithm, where a model can be trained using a set of input data and measured targets, wherein the metrology measurements taken in-situ, or after a particular semiconductor process is complete, can be used as part of the input data for the virtual metrology system); and modifying the context-to-performance model using prediction information related to quality of the context data (See fig. 7, Para 47, 48 and 85).
As per Claims 2 and 16, David teaches the method of claim 1, wherein the prediction information comprises relevance information relating to relevance of the obtained context data and/or obtained performance data to the parameter of interest (Para 66).
As per Claims 3 and 17, David teaches the method of claim 2, wherein a utility model is used to generate labels for the labeling of the context data with performance data, and the relevance information comprises uncertainty (a confidence metric) of the utility model (Para 88).
As per Claim 4, David teaches the method of claim 2, wherein the modifying the context-to-performance model comprises: outputting a visualization of the context data and performance data; and receiving the relevance information as an input by a user (Para 123 and 124).
As per Claim 5, David teaches the method of claim 2, wherein the modifying the context-to-performance model comprises selecting, based on the relevance information, context data for modeling (Para 123).
As per Claim 6, David teaches the method of claim 2, wherein the modifying the context-to-performance model comprises labeling of context data with the predicted performance data based on the relevance information (Para 26).
As per Claim 7, David teaches the method of claim 6, wherein the labelling is performed automatically and the automatic labelling is trained based on relevance information input by a user (Para 123).
As per Claim 8, David teaches the method of claim 2, further comprising determining the relevance information associated with a first set of context data based on comparing uncertainty of predicted performance data associated with the first set of context data to uncertainty of predicted performance data associated with a second set of context data (Para 88 and 121).
As per Claim 9, David teaches the method of claim 2, further comprising: identifying, based on the relevance information, additional performance data, in addition to the obtained performance data, that: reduces uncertainty of the generated predicted performance data, and/or improves relevance of the obtained context data to the parameter of interest; and outputting a control signal for obtaining the additional performance data (Para 35 and 88).
As per Claim 10, David teaches the method of claim 9, wherein the control signal comprises a signal to cause a new performance measurement (Para 64).
As per Claims 11 and 20, David teaches the method of claim 1, wherein the prediction information comprises model uncertainty information relating to uncertainty of the generated predicted performance data (Para 88).
As per Claim 12, David teaches the method of claim 11, wherein the modifying the context-to-performance model comprises: outputting a visualization of the context data and performance data; and receiving the model uncertainty information as an input by a user (Para 123 and 124).
As per Claim 13, David teaches the method of claim 11, further comprising identifying, based on the model uncertainty information, additional context data, in addition to the obtained context data, that: reduces uncertainty of the generated predicted performance data, and/or improves relevance of the obtained context data to the parameter of interest (Para 88-90).
As per Claim 18, David teaches the computer program product of claim 16, wherein the instructions configured to modify the context-to-performance model are further configured to cause the computer to: output a visualization of the context data 
As per Claim 19, David teaches the computer program product of claim 16, wherein the instructions are further configured to cause the computer system to: identify, based on the relevance information, additional performance data, in addition to the obtained performance data, that: reduces uncertainty of the generated predicted performance data, and/or improves relevance of the obtained context data to the parameter of interest; and output a control signal for obtaining the additional performance data (Para 123 and 124).
As per Claim 21, David teaches a lithographic apparatus configured to perform a lithographic production process, the lithographic apparatus comprising the computer program product of claim 14 (Para 28).
As per Claim 22, David teaches a non-transitory computer program product comprising computer readable instructions therein, the instructions (Claim 17), upon execution by a computer system, configured to cause the computer system to at least:
obtain context data associated with operation of a production process (such as temperatures and run times)); obtain performance data associated with performance of a product of the production process (Para 43-46, such as film thickness and critical dimensions);
provide a context-to-performance model to generate predicted performance data based on labeling of the context data with performance data, the context-to-
modify the context-to-performance model using prediction information comprising relevance information relating to relevance of the obtained context data to the parameter of interest, wherein the modification of the context-to-performance model comprises selection, based on the relevance information, context data for modeling (See fig. 7, Para 43-48 and 85).

Response to Arguments
Applicant's arguments filed on February 16, 2021 have been fully considered but they are not persuasive. 
In the remark section with respect independent claims, Applicant argued that applied prior art to David does not disclosed a context-to-performance model that includes a learner performing semi-supervised labeling.
The Examiner respectfully disagrees. David, for example [0043] and [0044], disclosed the algorithm can be a supervised learning algorithm, where a model can be trained using a set of input data and measured targets, wherein the metrology measurements taken in-situ, or after a particular semiconductor process is complete, can be used as part of the input data for the virtual metrology system. Therefore, Applicant’s argument on the above point is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882